                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

JOEL SAMUEL PAUL,                                       )
                                                        )
                                Plaintiff,              )
                                                        )
                           v.                           )        No. 2:20-cv-00613-JPH-MG
                                                        )
FEDERAL BUREAU OF PRISONS,                              )
                                                        )
                                Defendant.              )

                    ORDER DISMISSING ACTION WITHOUT PREJUDICE
                      AND DIRECTING ENTRY OF FINAL JUDGMENT

           Joel Paul, through his attorney, filed this civil rights action on November 23, 2020. On

April 30, 2021, the Court ordered Mr. Paul to show cause why this action should not be dismissed

for failure to serve the defendant. Dkt. 9.

           Mr. Paul brought this action against the U.S. Bureau of Prisons (BOP). "To serve a United

States agency . . . , a party must serve the United States and also send a copy of the summons and

of the complaint by registered or certified mail to the agency . . . ." Fed. R. Cv. P. 4(i)(2). To serve

the United States, a party must either deliver or mail the summons and complaint to the local U.S.

Attorney's Office and mail the summons and complaint to the Attorney General. Fed. R. Civ. P.

4(i)(1).

           Mr. Paul responded to the show-cause order with evidence of his efforts to serve the BOP

and the Attorney General. Dkts. 10-1, 10-2. However, he indicates no effort to serve the

U.S. Attorney's Office for this District. See id.

           This action is dismissed without prejudice pursuant to Federal Rule of Civil Procedure

4(m). The clerk is directed to enter final judgment consistent with this order.




                                                    1
SO ORDERED

Date: 6/30/2021




Distribution:

Swaray Edward Conteh
THE FIRM OF FATIMA JOHNSON
contehlaw@att.net




                             2
